DETAILED ACTION
This office action is in response to communication filed on 7 February 2022.

Claims 1, 4, and 6 – 8 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 7 February 2022, Applicant amended claims 1, 7, and 8.  Applicant cancelled claims 2, 3, 5, and 9.

Amendments to claims 1, 7, and 8 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 4, and 6 – 8 are maintained.


Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are not directed to abstract ideas, and even if that were true, directed to a practical application.  Examiner respectfully disagrees.  
Applicant argues that there are allowed patents with claims similar to the instant Application claims, so the same standard should be applied to the instant claims.  The same standard is applied, but that does not mean that every office action will be identical.  Examiner will not be commenting on other Office Actions/Allowances for other Applications.
While it is appreciated that Applicant brings Examiner’s attention to the CosmoKey v. Duo Security Federal Circuit opinion in relation to their Application’s claims, Examiner has not lost sight of whether the claims are 
Applicant alleges that the consideration of whether a hand has moved towards a stockout item and making a correction accordingly is specific to a technological problem, so it cannot be an otherwise manual task.  This is simply not factual, because observations and considerations of observable events can often be entirely mental.  Applicant cannot point to large swaths of their specification as providing evidence of technological improvement without detailing what is intended to be the disclosed improvement.  Keep in mind that what Applicant thinks is a technological improvement may actually be a business or process improvement, that requires no technology to implement.  Examiner can see none after a thorough reading of those particular paragraphs recited by Applicant.  Regardless, if the technological improvement is in the specification, it should be straightforward to include this subject matter in the claims.
Claims recite generic technology (see below 35 USC 101 rejection).  The presence or absence of a prior art rejection is irrelevant in a subject matter eligibility examination.
Again, Examiner thanks the Applicant for pointing to the CosmoKey decision, but this decision is not applicable to the instant claims.  Applicant is not explaining how their claims represent an improvement, because Applicant is not describing what this improvement might be.  If Applicant cannot or will not point out the alleged improvements, in the specification, claims, or otherwise, there is not an argument to be had.  As the claims currently stand, they remain properly rejected for being directed to abstract ideas without significantly more. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, and 8 recite a feature of controlling one or more cameras to capture images on a shelf.  Examiner can find no disclosure of controlling a camera by a processor.  Rather, the disclosure merely describes receiving images from installed cameras.  The central processing unit (CPU) as the assumed processor in the disclosure only seems to disclose controlling the device that performs the analysis, and not an imaging device or camera.  Claims 4 and 6 are rejected for the dependence on rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite capturing mages of a shelf, acquiring approach information indicating a shelf and hand position by analyzing images, determining stockout information for an item out of stock among goods displayed on shelf by comparing images and determining the stockout item is absent, correcting the approach information to indicate that a person’s hand is adjacent to a stocked out item, performing a behavior analysis of the person based on approach information and stockout information on goods corresponding to an approach condition, generating display image by modifying image of the shelf based on the behavior analysis, overlaying a heat map onto the image of the shelf, and generate output information based on stockout information and analysis results.  Dependent claims further narrow the abstract ideas by describing ignoring information after determining goods corresponding to an approach position are out of stock and determining approach of a person to a shelf as the approach information.  This amounts to mental processes such as observation and evaluation.  Additionally, claims are also directed to a certain method of organizing human activity, because sales behavior is a subset of this group, which would include the claim to determine stockouts by analyzing customer behavior in a store.  Mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a memory, processors, cameras, sensor, and devices.  Several control features are claimed, but there is no disclosure of a controller.  This appears to amount to the processor generally executing software functions to have different computer technology perform their general and well-known functions, such as cameras capturing images and displays displaying.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One can acquire information through personal observation and then make a determination, correct information, and perform analysis in an entirely manual process.  The claimed computing components are generic and non-specific, and the sensor and cameras do not describe anything other than the simple function of determining information and capturing images, which are the typical functions of sensors and cameras.  This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Allowable Subject Matter
Claims 1, 4, and 6 – 8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA GURSKI/Primary Examiner, Art Unit 3623